                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
KEELY HENDERSON,                    )
                                    )
                     Plaintiff,     )
                                    )          Civil Action
v.                                  )          No. 19-11012-PBS
                                    )
ANDREW M. SAUL,                     )
                                    )
Commissioner of the                 )
Social Security Administration,     )
                                    )
                     Defendant.     )
___________________________________)

                       MEMORANDUM AND ORDER

                          March 12, 2020

Saris, D.J.

                           INTRODUCTION

     Plaintiff Keely Henderson brings this action under 42

U.S.C. §§ 405(g) and 1383(c)(3) for judicial review of a final

decision denying her application for Supplemental Security

Income (“SSI”) and Social Security Disability Insurance benefits

(“SSDI”). Plaintiff suffers from numerous physical and mental

conditions, but only her physical conditions are at issue in

this action. Those conditions include endometriosis, 1




1 Endometriosis is a condition in which tissue that normally
lines the uterus grows outside the uterus, “frequently forming
cysts.” Stedman’s Med. Dictionary 592 (27th ed. 2000).
                                 1
fibromyalgia, 2 migraine headaches, and irritable bowel syndrome

(“IBS”).

         Plaintiff contends that the Administrative Law Judge

(“ALJ”) erred by, among other defects, discounting the treating

source opinion of her primary care physician. For the reasons

below, the Court ALLOWS Plaintiff’s motion to remand (Dkt. No.

16) and DENIES Defendant’s motion to affirm (Dkt. No. 22).

                             FACTUAL BACKGROUND

         Plaintiff initially applied for SSI/SSDI on November 7,

2016, when she was 19 years old. She obtained her GED in 2015

after dropping out of school in the 11th grade due to excessive

absence caused by her mental conditions. She has previously

worked as a cashier, cook, and dishwasher, but has not worked

since 2015.

    I.     Medical History

         Plaintiff has had a long and well-documented history of

medical problems. Since the 5th grade, she has been seen by a

gynecologist for pre-menstrual abdominal and pelvic pain.

Plaintiff first complained of painful periods to her doctors on

or around December 7, 2010, during a visit with Dr. Julianne

Hertko-Adams, M.D., of Quincy Pediatric Associates (“QPA”). At




2 Fibromyalgia is defined as “a syndrome of chronic pain of
musculoskeletal origin but uncertain cause.” Stedman’s Med.
Dictionary, at 671.
                                     2
this appointment, Plaintiff’s mother stated that Plaintiff was

experiencing irregular periods with painful cramps. Dr. Hertko-

Adams diagnosed Plaintiff with dysmenorrhea 3 and referred her to

a gynecologist. Over the next four years, Plaintiff visited the

doctors at QPA with many mentions of her dysmenorrhea. At one

typical appointment with Dr. Hertko-Adams on June 1, 2012,

Plaintiff described her pain level as 9 out of 10, with right

and lower abdomen pain lasting for one week at a time.

     On April 10, 2015, Plaintiff was referred to Dr. Amy D.

DiVasta, M.D., at Boston Children’s Hospital (“BCH”) to discuss

her painful periods. At this appointment, Plaintiff complained

that “during her menses she has severe pain and cannot get out

of bed.” R. 874. At Dr. DiVasta’s recommendation, Plaintiff

underwent a transabdominal ultrasound and then a pelvic CT scan,

which resulted in a diagnosis of a likely ovarian cyst. She was

prescribed a “moderate dose” of Combined Oral Contraceptives

(“COCs”) and Nonsteroidal Anti-inflammatory Drugs (“NSAIDs”) for

the pain. R. 876.

     Throughout the remainder of 2015, Plaintiff had one or more

appointments each month regarding her menstrual pain. She was

initially prescribed a NuvaRing but, due to adverse side

effects, she switched to a Progestin-based Mirena intrauterine


3 Dysmenorrhea is defined as difficult and painful menstruation.
Stedman’s Med. Dictionary, at 552.
                                3
device (“IUD”). Over the course of these appointments, she was

also prescribed Anaprox and Voltaren, NSAIDs used to reduce

pain, Simethicone, a medication used to reduce bloating and

abdominal pain, and Aygestin, a hormonal treatment.

     At one appointment on October 12, 2015, Dr. DaVista noted

that Plaintiff reported pain that was so bad she had cried non-

stop for four hours. Dr. DiVasta indicated that Plaintiff

“frequently” missed work because of the pain. R. 861. Dr.

DiVasta referred Plaintiff to gynecologist Dr. Marc Laufer, M.D.

Upon Dr. Laufer’s recommendation, on November 18, 2015,

Plaintiff underwent a laparoscopy, a minimally invasive surgical

procedure to examine abdominal organs. Dr. Laufer diagnosed

Plaintiff with “Stage 1 endometriosis.” R. 652.

     On March 25, 2016, Plaintiff had a follow up appointment

with Dr. Laufer. At this time, she was still using Aygestin and

her Mirena IUD but reported daily spotting and bleeding with a

pain level of 8 out of 10. Because of the severe pain, Dr.

Laufer prescribed Synarel, a hormone spray used to treat

endometriosis, to be used twice daily. In subsequent

appointments after the Synarel treatment, Plaintiff reported a

pain level of 2 out of 10. She was then referred to the Pain

Management Center at Brigham and Women’s Hospital.

     On June 24, 2016, Plaintiff informed Dr. DiVasta that she

had continued to experience severe pelvic and back pain. She had

                                4
been recently evaluated by the Pain Management Center, where she

was prescribed a pain medication called Gabapentin, physical

therapy, a transcutaneous electrical nerve stimulator (TENS)

unit, which is a pain-reduction device, and Lidoderm patches,

which are also used to relieve nerve pain. Plaintiff was

referred to a gastroenterologist for her IBS. At this

appointment, Dr. DiVasta mentioned for the first time that

“there is some concern of fibromyalgia as well.” R. 857.

     In further appointments, Plaintiff was seen by Dr. Laufer

and Dr. DiVasta for “further evaluation and management of

chronic pelvic pain and endometriosis.” R. 938. At her

appointment on October 13, 2016, Dr. Laufer noted that Plaintiff

had been taken off estrogen patches and Aygestin because of the

negative side effects on her mental and physical health. She

reported a pain level of 7 out of 10. At another appointment the

following day, Plaintiff reported ongoing debilitating

headaches, pelvic pain, abdominal pain, and back pain. She had

also stopped taking Syranel due to adverse side effects.

     On January 5, 2017, Plaintiff visited Dr. Laufer again and

reported a pain level of 8 out of 10 when bleeding and between 0

and 7 out of 10 when not bleeding. She was prescribed Camila

hormonal therapy to help with the pain. On the same day, she

visited Nurse Practitioner Christine Shusterman for a pain

treatment visit. During this visit, Plaintiff reported

                                5
experiencing headaches every 1-2 days with all-over-body pain

and diffuse muscle soreness. Shusterman instructed her to

continue her physical activity, continue taking Gabapentin, and

use Diclofenac and Tramadol — additional pain medications — as

needed.

      On June 8, 2017, Dr. Laufer stated that Plaintiff “is not

doing well.” R. 919. Dr. Laufer prescribed Femara hormonal

therapy to be used alongside Plaintiff’s existing IUD and

stopped the Camila hormonal therapy due to symptoms of worsening

depression.

     In a follow-up appointment on July 20, 2017, Dr. DiVasta

noted Plaintiff’s work with the Pain Service Clinic and that she

was following the recommended measures, including physical

therapy. With regards to Plaintiff’s IBS, Dr. DiVasta instructed

her to continue taking Senna, Culturelle, and Benefiber, all

used to promote digestion and relieve IBS pain.

     On September 28, 2017, during an appointment with Dr.

Laufer, Plaintiff reported daily bleeding with a pain level of 7

out of 10. She was “not doing well” and was taken off Femara, so

she remained only on the Minera hormonal therapy as treatment

for her endometriosis. R. 917.

     Finally, on April 30, 2018, Plaintiff met with Dr. Katerina

Byanova, M.D., a rheumatologist at Beth Israel Deaconess Medical

Center, regarding her potential fibromyalgia diagnosis. In her

                                 6
report, Dr. Byanova noted Plaintiff was exhibiting symptoms of

“whole body pain, fatigue, poor functional status, post-exercise

fatigue . . . all consistent with fibromyalgia.” R. 994.

Plaintiff reported no significant benefit from Gabapentin but

was better tolerating Amitriptyline, an antidepressant also used

to treat nerve pain. Dr. Byanova recommended daily exercise,

yoga, meditation, and cognitive behavioral therapy to help her

symptoms. Plaintiff declined a physical therapy referral but

said she was willing to try on her own.

  II.   State Agency Medical Consultant Evaluations

     On November 7, 2016, Plaintiff filed a claim for disability

based on endometriosis, IBS, pain amplification syndrome,

asthma, depression, anxiety, visceral hyperalgesia, and chronic

headaches. As part of that application, Dr. Karen Grande, M.D.,

evaluated Plaintiff on March 28, 2017. Dr. Grande’s evaluation

listed Plaintiff’s medically determinable impairments as

migraines (primary), depressive, bipolar and related disorders

(secondary), and somatic symptoms and related disorders (other

impairment). R. 82. Dr. Grande concluded Plaintiff was “not

disabled” after determining she was “able to tolerate simple

changes in routine, avoid hazards, travel independently, and

make and carry out simple plans.” R. 86-88.

     Upon reconsideration on August 3, 2017, Dr. Robin Tapper,

M.D., evaluated Plaintiff and affirmed the initial determination

                                7
regarding Plaintiff’s functional capacity. Like Dr. Grande, Dr.

Tapper listed Plaintiff’s migraines as her primary condition and

listed fibromyalgia as “other.” R. 110. Dr. Tapper determined

that Plaintiff retained the capacity to perform light exertion

that avoids climbing ropes, ladders, and scaffolds as well as

concentrated exposure to extreme cold, extreme heat, hazards,

dust, fumes, odors, gases, and poor ventilation.

  III. Treating Physician Medical Source Opinion

       On February 6, 2018, Dr. DiVasta, Plaintiff’s treating

physician since 2015, completed a functional capacity

assessment. Dr. DiVasta listed Plaintiff’s diagnoses as

endometriosis and chronic pelvic pain, chronic fatigue, mild

intermittent asthma, depression, and IBS. Dr. DiVasta reported

that Plaintiff’s prognosis was “poor.” R. 941. She further

stated that Plaintiff was limited in how long she can sit,

stand, and lift, and that Plaintiff would require frequent

unscheduled breaks in order to use the restroom. Additionally,

Plaintiff would be absent from work for three or more days per

month and could not tolerate any stress due to her depression

and anxiety.

                         Procedural History

  I.     Applications

       In Plaintiff’s November 7, 2016 application for SSDI and

SSI, she alleged a disability onset date of October 1, 2015.

                                  8
Both applications were denied initially and again upon

reconsideration.

  II.   ALJ Hearing

     Plaintiff requested an ALJ hearing, which was conducted in

front of ALJ Henry Hogan on May 15, 2018, with counsel and a

vocational expert present

     At the hearing, Plaintiff’s counsel explained that

Plaintiff suffered from endometriosis, fibromyalgia, IBS,

asthma, and severe anxiety and depression. Plaintiff testified

that due to her medical conditions, she experienced occasions of

dizziness, had fainted at work, and had frequent and unexpected

long trips to the restroom. Her endometriosis and migraines also

caused poor attendance at her past job, eventually leading to

her termination. She testified that after doctor visits, she is

“utterly exhausted” for the next two to five days. R. 59.

     Regarding Plaintiff’s pain levels, the ALJ asked where and

when her pain occurred and what she does to resolve it.

Plaintiff responded that her pain occurs in her lower back,

neck, and shoulders, and that the pain sometimes goes away but

not always. She added that due to the pain, she cannot sit for

long, sometimes not even thirty minutes at a time. During her

testimony about her medications, Plaintiff stated that “some

hurt more than they helped,” but that she only stops medications

upon her doctors’ recommendations. R. 47.

                                9
  III. ALJ Decision

     On July 18, 2018, the ALJ issued a decision finding

Plaintiff not disabled. The ALJ had followed the five-step

process for determining disability and, at step three, found

that Plaintiff suffered from the severe impairments of asthma,

endometriosis, fibromyalgia, depression, and other somatic

complaints, “significantly limit[ing] the ability to perform

basic work activities[.]” R. 21. At step five, the ALJ found

that Plaintiff “has the residual functional capacity to perform

sedentary work” but is “limited to simple routine and repetitive

tasks” in a “low stress job defined as having only occasional

changes in the work setting.” R. 27.

     The ALJ found that Plaintiff’s “testimony is not sufficient

to establish limitations beyond” the residual functional

capacity (“RFC”) he described “given the objective medical

evidence, the prescribed course of treatment and the claimant’s

daily activities.” R. 28. In conducting his analysis, the ALJ

gave great weight to the state-agency psychological consultants,

some weight to Dr. Robin Tapper, the state-agency medical

consultant, and found that the weight of the evidence did not

support the disabling level of limitations found in the opinions

of the treating source physicians, including Dr. DiVasta.

     Plaintiff appealed the ALJ’s decision to the Appeals

Council, which denied her request on March 28, 2019.

                               10
                           Legal Standards

  I.     Statutory and Regulatory Framework

       Under the Social Security Act, a claimant seeking benefits

must prove that he or she is unable “to engage in any

substantial gainful activity by reason of any medically

determinable physical or mental impairment . . . for a

continuous period of not less than twelve months.” 42 U.S.C. §§

423(d)(1)(A), 1382c(a)(3)(A). To meet this definition, a person

must have a severe impairment that renders him unable to do his

past relevant work “or any other substantial gainful work that

exists in the national economy.” 20 C.F.R. § 416.905(a).

       ALJs employ a five-step sequential evaluation process to

assess a claim for disability benefits. See id.

§§ 404.1520(a)(4)(i)-(v), 404.1594. The evaluation may be

concluded at any step in the process if the ALJ determines that

the claimant is or is not disabled. Id. § 404.1520(a)(4).

       The steps are: (1) if the applicant is engaged in
       substantial gainful work activity, the application is
       denied; (2) if the applicant does not have, or has not
       had within the relevant time period, a severe
       impairment or combination of impairments, the
       application is denied; (3) if the impairment meets the
       conditions for one of the “listed” impairments in the
       Social Security regulations, then the application is
       granted; (4) if the applicant’s [RFC] is such that he
       or she can still perform past relevant work, then the
       application is denied; (5) if the applicant, given his
       or her [RFC], education, work experience, and age, is
       unable to do any other work, the application is
       granted.


                                 11
Seavey v. Barnhart, 276 F.3d 1, 5 (1st Cir. 2001) (citing 20

C.F.R. § 416.920).

  II.   Standard of Review

     The Court may set aside the ALJ’s decision if it resulted

from legal error or if the factual findings were not supported

by substantial evidence. Nguyen v. Chater, 172 F.3d 31, 35 (1st

Cir. 1999). The Court reviews the ALJ’s conclusions of law de

novo. Ward v. Comm’r of Soc. Sec., 211 F.3d 652, 655 (1st Cir.

2000). “Failure of the [ALJ] to apply the correct legal

standards as promulgated by the regulations or failure to

provide the reviewing court with the sufficient basis to

determine that the [ALJ] applied the correct legal standards are

grounds for reversal.” Weiler v. Shalala, 922 F. Supp. 689, 694

(D. Mass. 1996) (citing Wiggins v. Schweiker, 679 F.2d 1387,

1389 (11th Cir. 1982)). Where application of the correct legal

standard could support a different conclusion, the agency’s

decision must be remanded. See Ward, 211 F.3d at 656 (citing

Schaal v. Apfel, 134 F.3d 496, 504 (2d Cir. 1998)).

     For findings of fact, “even if the record arguably could

justify a different conclusion,” the Court must affirm the

decision “so long as it is supported by substantial evidence.”

Rodriguez Pagan v. Sec’y of Health & Human Servs., 819 F.2d 1, 3

(1st Cir. 1987) (citing Lizotte v. Sec’y of Health & Human

Servs., 654 F.2d 127, 128 (1st Cir. 1981). Substantial evidence

                               12
exists “if a reasonable mind, reviewing the evidence in the

record as a whole, could accept it as adequate to support [the

ALJ’s] conclusion.” Purdy v. Berryhill, 887 F.3d 7, 13 (1st Cir.

2018) (quoting Rodriguez v. Sec’y of Health & Human Servs., 647

F.2d 218, 222 (1st Cir. 1981)). Substantial evidence does not

exist when the ALJ’s factual findings are “derived by ignoring

evidence, misapplying the law, or judging matters entrusted to

experts.”   Nguyen, 172 F.3d at 35. The Court examines the record

in its entirety to determine the weight and “substantiality” of

the evidence. Rohrberg v. Apfel, 26 F. Supp. 2d 303, 306 (D.

Mass. 1998).

                               DISCUSSION

   I.   Treating Source Rule

     Plaintiff applied for benefits prior to March 27, 2017, the

date that the Social Security Administration’s final rule

altering the standard for evaluating treating source opinions

became effective. Revisions to Rules Regarding the Evaluation of

Medical Evidence, 82 Fed. Reg. 5844 (Jan. 18, 2017) (to be

codified at 20 C.F.R. pts. 404, 416). Therefore, the treating

source rule applies. See id.; 20 C.F.R. § 404.1527.

     Under that rule, “[c]ontrolling weight will be given to a

treating [source]’s opinion on the nature and severity of a

claimant's impairments” so long as the opinion “‘is well-

supported by medically acceptable clinical and laboratory

                                   13
diagnostic techniques and is not inconsistent with the other

substantial evidence’ in the record.” Bourinot v. Colvin, 95 F.

Supp. 3d 161, 175 (D. Mass. 2015) (quoting 20 C.F.R.

§ 404.1527(c)(2)). Under the applicable regulations, a “treating

source” is an “acceptable medical source who provides [the

claimant], or has provided [the claimant], with medical

treatment or evaluation and who has, or has had, an ongoing

treatment relationship with [the claimant].” 20 C.F.R. §§

404.1527(a)(2), 416.927(a)(2). As an M.D. who is Plaintiff’s

primary care physician, Dr. DiVasta is a treating source. See

id. § 404.1502.

     A treating source’s opinion is not entitled to controlling

weight when an ALJ determines that the opinion is not well-

supported by the medical evidence or is inconsistent with other

substantial evidence. See id. §§ 404.1527(c)(2), 416.927(c)(2).

If the treating source opinion is not entitled to controlling

weight, “the ALJ considers an array of factors to determine what

weight to grant the opinion.” Bourinot, 95 F. Supp. 3d at 176.

These factors include: (1) the length of the treatment

relationship and the frequency of examination; (2) the nature

and extent of the treatment relationship; (3) the evidence in

support of the medical opinion; (4) the consistency of the

medical opinion with the record as a whole; (5) the medical

source’s specialty; and (6) other factors which tend to support

                               14
or contradict the opinion. 20 C.F.R. §§ 404.1527(c)(2)-(6),

416.927(c)(2)-(6).

     An ALJ need not expressly address each factor but must

provide “good reasons” for the weight assigned to the treating

source’s opinion. Bourinot, 95 F. Supp. 3d at 177 (quoting 20

C.F.R. §§ 404.1527(c)(2), 416.927(c)(2)). If the ALJ gives

little weight to a treating source, the ALJ should “state with

particularity” the reasons for that decision. Hidalgo-Rosa v.

Colvin, 40 F. Supp. 3d 240, 247 (D.P.R. 2014) (citing Sharfaz v.

Bowen, 825 F.2d 278, 279 (11th Cir. 1987). “[R]emand is proper

if those reasons are ‘unpersuasive’ or ‘significantly flawed.’”

Lemieux v. Berryhill, 323 F. Supp. 3d 224, 229 (D. Mass. 2018)

(quoting Johnson v. Astrue, 597 F.3d 409, 411-12 (1st Cir.

2009)).

  II.     ALJ’s Treatment of the Treating Source Opinion

     The ALJ’s entire discussion of Dr. DaVista’s opinion was

that he found “that the weight of the evidence does not support

the disabling level of limitations contained in [the treating

source’s] formulations. The evidence, including Dr. Divasta’s

[sic] . . . does not support this degree of limitations.” R. 29.

     The ALJ defined Plaintiff’s residual capacity as far less

severe than the treating physician opined. This analysis was

significantly flawed.



                                  15
     Of the six criteria by which an ALJ must evaluate the

weight of a treating opinion, several factors not mentioned by

the ALJ weigh heavily in favor of giving Dr. DaVista’s opinion

controlling or at least significant weight. For example, Dr.

DiVasta had been treating Plaintiff as her primary care

physician for almost three years, saw Plaintiff on a regular

basis, and was a specialist in adolescent gynecology.

     The ALJ here relied on only one of the listed criteria —

that the functional limitations set by Dr. DiVasta were not

supported by other evidence in the record. See 20 C.F.R.

§ 404.1527(c)(2)-(6). The ALJ did not engage with the evidence

in the record that was perfectly consistent with Dr. DiVasta’s

functional capacity limitations. For example, on February 6,

2018, Dr. DiVasta wrote that Plaintiff’s prognosis was “poor,”

with “[n]o to little improvement made in reducing symptoms since

patient began care at BCH 3 years ago.” R. 941. Plaintiff has

been diagnosed with serious physical and mental conditions by

several doctors. Her treating physicians’ opinions, including

Dr. DiVasta’s, are corroborated by extensive medical evidence in

the record including the “assessments” and “plans” from the

numerous medical visits spanning back to Plaintiff’s early

teenage years. Plaintiff consistently reported suffering from

debilitating pain – routinely reaching a level of 7 or 8 out of

10 – that resulted in her being fired from a previous job.

                               16
     Plaintiff’s self-described limitations also support Dr.

DiVasta’s functional capacity assessment. The ALJ largely

discounted Plaintiff’s testimony about the limitations caused by

her pain but failed to address the Avery factors in explaining

that decision. See Pires v. Astrue, 553 F. Supp. 2d 15, 22 (D.

Mass. 2008) (citing Avery v. Sec’y of Health & Human Servs., 797

F.2d 19, 29 (1st Cir. 1986)). The Avery factors, which inform

the credibility of an applicant who alleges pain, are:

     (1)   The nature, location, onset, duration, frequency,
           radiation, and intensity of the pain;
     (2)   Precipitating and aggravating factors . . . ;
     (3)   Type, dosage, effectiveness, and adverse side effects
           of any pain medication;
     (4)   Treatment, other than medication, for relief of pain;
     (5)   Functional restrictions; and
     (6)   The claimant's daily activities.

Avery, 797 F.2d at 29. The ALJ did not analyze the type of pain

that Plaintiff experienced, its intensity, or any precipitating

and aggravating factors. While he referred to Plaintiff’s pain

medication treatments, calling them “conservative,” he did not

acknowledge her long history of being taken on and off various

pain medications due to adverse side effects. As discussed

further below, his discussion of Plaintiff’s daily activities

did not take into account her testimony that her pain – and

therefore her activities – vary widely day to day.

     Furthermore, although the ALJ acknowledged Plaintiff’s

endometriosis as a severe impairment, he did not sufficiently


                                17
consider the treating physician’s opinion about the limitations

caused by that impairment. Plaintiff’s endometriosis manifested

physically in the form of daily bleeding and sharp pains over

the course of many days, as documented in her medical records.

The state-agency doctors, on whom the ALJ heavily relied,

neglected to note endometriosis as one of Plaintiff’s

conditions. Plaintiff’s endometriosis is particularly relevant

to Plaintiff’s residual capacity because, in previous jobs, it

caused her to miss several days of work. Dr. DiVasta’s

functional capacity assessment noted that Plaintiff would be

absent from work for three or more days per month. The

vocational expert testified that more than three absences per

month “would eliminate work.” R. 72. There is significant

evidence in the record that is consistent with Dr. DiVasta’s

functional capacity assessment.

     Next, the ALJ relied on evidence that should not be

properly considered “inconsistent” with the limitations

described by Dr. DiVasta. The ALJ noted that Plaintiff was able

to play the guitar and go to the beach to swim on good days when

her pain was not as severe. Plaintiff was clear that those

activities occurred only a few days in a month. Plaintiff’s

medical records reflect that on some days, Plaintiff’s pain

would be at an 8 out of 10, and on others it would fluctuate

between 0 and 7. The ALJ also noted that Plaintiff can “care for

                                  18
her personal needs” and “travel independently.” R. 28. Again,

Plaintiff testified that she could do those activities on some

days, but not others, and that activities like doctor visits

will leave her “utterly exhausted” for several days. Under these

circumstances, Plaintiff’s daily activities are not inconsistent

with the limitations described by Dr. DiVasta.

     The ALJ also relied on Plaintiff’s objective physical

examination, stating that the “physical examination findings

show no anatomical deformities in the claimants [sic] joints[,]

. . . normal range of motion in the spine and joints[,] . . .

[and] no evidence of any swelling, stiffness or tenderness in

her joints.” R. 28. The problem with relying heavily on the

physical examination is that “[t]he musculoskeletal and

neurological examinations are normal in fibromyalgia patients,

and there are no laboratory abnormalities.” Johnson, 597 F.3d at

410 (quoting Harrison’s Principles of Internal Med. 2056 (16th

ed. 2005)). As a result, “a patient’s report of complaints, or

history, is an essential diagnostic tool in fibromyalgia cases,

and a treating physician’s reliance on such complaints hardly

undermines his opinion as to [the patient’s] functional

limitations.” Id. at 412 (internal quotations omitted). Here,

Plaintiff testified to having to sit on a reclining couch for

most of the day to rest. Plaintiff also stated that she has

difficulty doing laundry and taking care of herself because of

                               19
her painful conditions. She has had crying fits for hours

because of the debilitating pain, even though her external

examinations appeared normal.

     In sum, the ALJ did not adequately consider the relevant

factors in making his decision that the treating physician’s

proposed limitations contradicted the record evidence. Neither

did he consider the Avery factors in analyzing Plaintiff’s

subjective allegations of pain. Because the ALJ did not provide

“good reasons” for giving little to no weight to Dr. DiVasta’s

opinion or the subjective allegations of pain, remand is

required.

                                ORDER

     For the reasons above, the Court DENIES the Government’s

motion to affirm the Commissioner’s decision (Dkt. No. 22) and

ALLOWS Plaintiff’s motion to remand (Dkt. No. 16).



SO ORDERED.

                                /s/ PATTI B. SARIS
                                Patti B. Saris
                                United States District Judge




                                 20
